Citation Nr: 1705817	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  15-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of overpayment in the amount of $1,046.00.

[The Veteran's claims of entitlement to service connection for residuals of cold injuries to the feet, diabetes mellitus, hypertension, and loss of use of a creative organ, are the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	Michigan Department of Military and Veteran's Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active duty service from July 1953 to July 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision by the Committee on Waivers and Compromises (COWC) of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's request for a waiver of an overpayment of VA benefits in the amount of $1,046.00.  


FINDINGS OF FACT

1.  An overpayment of VA nonservice-connected pension benefits in the amount of $1,046.00 was not due to the Veteran's fraud, misrepresentation or bad faith. 

2.  The Veteran was at fault in the creation of the indebtedness at issue. 

3.  Recovery of the overpayment would result in financial hardship and would defeat the purpose of the benefits program.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the amount of $1,046.00 is against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014 & Supp. 2015); 38 C.F.R. §§ 1.963, 1.965 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2007, the RO granted the Veteran's claim for a nonservice-connected pension, and granted special monthly compensation based on the need for aid and attendance, effective January 17, 2007.

In June 2014, the RO notified the Veteran that it proposed to reduce his benefits due to an increase in his income.  Specifically, it was stated that as his monthly benefits, and those of his spouse, from the Social Security Administration had been increased as of December 1, 2013, that his VA pension benefits would be decreased.  He was further notified that an overpayment had been created, and that he would be notified of the exact amount of the overpayment. 

In September 2014, the Veteran was notified that an overpayment of $1,046.00 had been created.  He was further notified that his benefits would be withheld effective December 2014 until the amount was recouped. 

In September 2014, the Veteran requested a waiver of the overpayment. 

In January 2015, the Committee on Waivers and Compromises (Committee) denied the Veteran's request for a waiver of recovery of the overpayment, which it was determined was for the period from February 1, 2013 to August 1, 2014, and that it amounted to $1,046.00.  The Committee determined that there was no fraud, no misrepresentation of a material fact, and no showing of bad faith on the Veteran's part.  However, the Veteran was determined to be significantly at fault in creation of the overpayment because he should have known to report all changes in household income and out-of-pocket expenses, in a timely manner.  The Committee found that the Veteran's household income exceeded his expenses, and that he had been unjustly enriched at government expense. 

Upon further review, in May 2015, the Committee affirmed its denial.

The claims file includes Compensation and Pension award documents which provide the basis for the Committee's determination of the amount of the overpayment in issue, and the Board is satisfied that the debt was properly created.  Therefore, that question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

The remaining issue is whether the Veteran is entitled to waiver of recovery of the overpayment of disability benefits in the amount of $1,046.00.  The Board notes that the Committee concluded that the Veteran had not demonstrated fraud, misrepresentation, or bad faith in the creation of the overpayment now at issue. Notwithstanding this, however, the Board must render an independent determination on this issue.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

A party who is receiving pension must notify VA of any material change or expected change in income that would affect entitlement to receive, or the rate, of the benefit being paid.  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660 (a) (1) (2016). 

Overpayments created by retroactive discontinuance of an award are subject to recovery if recovery is not waived.  Waiver of repayment of indebtedness is statutorily precluded if there is any indication of fraud, misrepresentation of a material fact, or bad faith on the part of the person having an interest in obtaining a waiver.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.965 (b).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of equity and good conscience found in 38 C.F.R. § 1.965 (a).  In applying the equity and good conscience standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his detriment due to his reliance upon receipt of VA benefits.  Additionally, the adjudicator must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to the VA.  38 C.F.R § 1.965 (a).

Based on a review of the claims file and having considered the contentions of the Veteran, it is clear that the Veteran was at fault in the creation of the debt because of his failure to notify VA of changes in his income in a timely manner.  No fault can be attributed to the VA with respect to the creation of the debt. 

The Board must next consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits. 

Another factor to be considered is whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  The Board finds that recovery of the debt would not nullify the objective for which benefits were intended.  The purpose of pension benefits is to provide financial assistance to the beneficiary.  As the Veteran received VA pension benefits based on an inaccurate report of his income, he received benefits to which he was not entitled.  Without the benefit of accurate and timely information, the VA is unable to determine whether a veteran meets the eligibility criteria.  Therefore, the Board finds that to recover the overpayment of such benefits does not nullify the objective of the payment, as the Veteran did not provide the information which was required to determine his entitlement to the benefits received.  In addition, failure to make restitution would result in the Veteran's unjust enrichment by virtue of the fact that he has retained money to which he was not legally entitled. 

However, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In September 2014, the Veteran submitted a Financial Status Report (VA Form 5655).  In that report, the Veteran indicated that neither he, nor his spouse, had worked during the last two years, that he had no income other than $535.00 per month in Social Security Administration benefits, and $158.00 per month in VA benefits, that his spouse received $1,475.00 per month in Social Security Administration benefits, and that he had no dependents.  He reported that he had $1,300.00 per month in expenses, to include monthly expenses of approximately $300.00 for food, $275.00 for utilities and heat, $300.00 for rent, $200 for transportation, and $300.00 in other expenses (not detailed).  He indicated that he had real estate assets worth $4,000, with total assets of $5,000, $250 cash on hand, and no other assets. 

The Board finds that the Veteran would be subject to undue hardship should this overpayment be collected.  The Board first notes that in May 2011, the Committee approved a waiver of overpayment of a much larger amount (over $11,000).  Then, as now, the Committee concluded that the Veteran had not demonstrated fraud, misrepresentation, or bad faith in the creation of the overpayment, but that the Veteran was at fault in the creation of the debt because of his failure to notify VA of changes in his income in a timely manner.  However, in its May 2011 decision, the Committee stated, "your current and near future income, net worth, and expenses are such that collection of this debt would impair the ability to provide for your basic necessities."

The Veteran was 76 years old at the time of the Committee's May 2011 decision, and his financial situation has changed little since that time, with the only change in income coming being due to cost-of-living adjustments to his VA benefits, and the Social Security Administration benefits for him and his spouse.  In this regard, the Board notes that certain monthly expenses listed by the Veteran appear to be unreasonably small.  Specifically, he reported that he spent only $300 per month on rent.  In addition, the medical evidence clearly shows that the Veteran, whose medical history includes a cerebrovascular accident, hypertension, and a seizure disorder, has significant health problems.  See e.g., VA examination report for housebound status or permanent need for aid and attendance (VA Form 21-2680), dated in May 2014.  Furthermore, to the extent that the most recent FSR, received in April 2014, indicates that his monthly income exceeds his expenses, the FSR shows that the Veteran failed to include his medical expenses.  In this regard, there is considerable medical billing evidence of record, which indicates that had these medical expenses been considered, the Veteran's income would be at least equal to, if not exceeded by, his expenses.  

Given the foregoing, a realistic projection of the Veteran's foreseeable future financial status is that he would not be able to pay even a modest amount per month toward the overpayment indebtedness.  In this regard, normally, debts to VA are paid off within a 5 year (60 month) period.  On that basis, it appears that even with an extraordinary amount of financial conservation, that the Veteran would not be able to repay his overpayment indebtedness over any reasonable period of time without imposing undue financial hardship.  Even with prudent budgeting, it is apparent that collection of the overpayment would deprive him of at least some of the basic necessities of life.  The Board therefore finds that undue financial hardship would be incurred by the Veteran.  Although he was at fault in the creation of the indebtedness, the more important consideration is that recovery of the indebtedness would subject him to undue economic hardship.  The Board believes that the latter factor overrides other considerations, such as possible unjust enrichment.

Based on the foregoing, the Board finds that under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965 (a), it would be unfair to recover the Veteran's nonservice- connected disability pension overpayment indebtedness in the amount of $1,046.00.  The end result would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107 (b).  Accordingly, the Veteran's request for a waiver of his overpayment debt is granted. 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to notify and to assist claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2016).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002). 







ORDER

Waiver of the recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $1,046.00 is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


